Title: 16th.
From: Adams, John Quincy
To: 


       We had no minister to day, at our meeting house. Nancy went to the other in the forenoon, and Tommy in the afternoon. I stayd at home all day. Miss Hazen, has been very unwell, for some days past, and had this afternoon, one of her teeth drawn. I wish she could be persuaded to take care of them: The want of proper attention to the teeth, is an universal failing in this Country, and is very hurtful both to the beauty, and the Health of our Ladies.
       Mr. Thaxter last night, promised to come, and dine with us to day, but, went over, to meeting at Bradford. I forgot last Sunday to mention, that we had Mr. Moody of Pelham, to preach here, and I attended forenoon, and afternoon. A very sober preacher, who made use of a vast Quantity of Quotations.
      